United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 7, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-31087
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

LUKMAN KASSIMU

                       Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                    USDC No. 2:04-CR-20029-ALL
                        --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Lukman Kassimu was convicted by a jury of attempting to pass

an altered United States postal money order.    He was sentenced to

six months of imprisonment and to a three-year term of supervised

release.   On appeal, Kassimu argues that the district court

abused its discretion in allowing the Government to introduce

postal records into evidence under the business records exception

to the hearsay rule.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-31087
                                  -2-

     A business record can be authenticated by testimony of

either the “custodian” of the record or an “other qualified

witness.”    FED. R. EVID. 803(6).   An “other qualified witness” is

defined as “one who can explain the record keeping system of the

organization and vouch that the requirements of Rule 803(6) are

met.”    United States v. Iredia, 866 F.2d 114, 120 (5th Cir.

1989).    There is no requirement, as Kassimu contends, that the

witness laying the foundation for the admissibility of computer

records “be the one who entered the data into the computer or be

able to attest personally to its accuracy.”      United States v.

Hutson, 821 F.2d 1015, 1019-20 (5th Cir. 1987).     Postal Inspector

Brandon Tullier’s testimony satisfied the authentication

requirement because he explained his familiarity with the

procedure by which the records were generated and established the

requirements of FED. R. EVID. 803(6).    Thus, Kassimu has failed to

show that the district court abused its discretion in admitting

the postal records.    See United States v. Wells, 262 F.3d 455,

459 (5th Cir. 2001).

     Kassimu also argues that the evidence was insufficient to

prove that he knew the money order had been altered and that he

acted with the intent to defraud.     Because Kassimu presented no

evidence at trial, his motion for a judgment of acquittal made at

the close of the Government’s case, was timely and sufficed to

preserve this issue for review.      See United States v. Resio-

Trejo, 45 F.3d 907, 910 n.6 (5th Cir. 1995).     Accordingly, this
                           No. 05-31087
                                -3-

court “assess[es] the sufficiency of evidence [to] determine

whether, viewing the evidence and the inferences that may be

drawn from it in the light most favorable to the verdict, a

rational jury could have found the essential elements of the

offenses beyond a reasonable doubt.”   United States v. Gadison,

8 F.3d 186, 189 (5th Cir. 1993) (internal quotation marks and

citation omitted).   The evidence need not exclude every

reasonable hypothesis of innocence or be inconsistent with every

conclusion except that of guilt.   Resio-Trejo, 45 F.3d at 911.

In the instant case, there was sufficient evidence from which the

jury could infer that Kassimu knew the money order he attempted

to pass had been altered and that he acted with the intent to

defraud.   See United States v. Ismoila, 100 F.3d 380, 387 (5th

Cir. 1996).   Accordingly, Kassimu’s conviction is AFFIRMED.